947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Samuel B. KYLE, Petitioner.
No. 91-8029.
United States Court of Appeals, Fourth Circuit.
Submitted June 19, 1991.Decided Nov. 8, 1991.

On Petition for Writ of Mandamus.
Samuel B. Kyle, petitioner pro se.
PETITION DENIED.
OPINION
PER CURIAM:


1
Samuel B. Kyle brought this mandamus petition seeking an order directing the district court to decide his 28 U.S.C. § 2255 motion in


2
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.


3
his favor immediately.   Mandamus is not a substitute for the orderly resolution of cases in the federal courts.   Moreoever, we find that the district court has not unduly delayed acting on Kyle's motion.   Accordingly, although we grant permission to proceed in forma pauperis in this Court, we deny mandamus relief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
PETITION DENIED.